Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 3/2/21. As directed, Claims 1-2, 6-7, and 9-11 have been amended, claims 12-18 added, and thus claims 1-18 are presently pending in this application.
The amendments are sufficient to overcome the objection to claim 9 and the 112(b) rejection of claim 11 from the previous action.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “non-HMB.” this should be “non-HMG.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial measurement unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “inertial measurement unit” in claim 11: 3-axis accelerometers, 3-axis gyrosopes, and/or 3-axis magnetometers, as in Par. 0114, and art-recognized equivalents.

Applicant’s amendment to the limitation “e-vaping device” defining its structure as including processing circuitry and a heater has removed this 112(f) interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0164430 A1, hereinafter “Hu”) in view of Han et al. (US 2017/0013883 A1, hereinafter “Han”), and further in view of Thevenaz et al. (US 2017/0295844 A1, hereinafter “Thevenaz,” newly cited).
Regarding claim 1, Hu discloses a method [fig. 3] of detecting a hand-to-mouth (HMG) gesture [Par. 0067, where the detected gestures include “brushing teeth” and “drinking from a glass,” both of which are hand-to-mouth gestures] with an 
detecting, using the processing circuitry [Par. 0050], movements of the 
generating, using the processing circuitry [Par. 0050], quaternions based on the detected movements [step S330, Par. 0055: “generating a set of quaternions”]; 
generating, using the processing circuitry [Par. 0050], movement features based on the generated quaternions [step S340, Par. 0061: “generating a set of motion features from the set of quaternions”]; 
applying, using the processing circuitry [Par. 0050], the generated movement features to a classifier [the part of step S350 where sets of motion features are transformed into an action, see Par. 0065: “transforming the set of motion features into a[n]..action performed by the user”]; and
 determining, using the processing circuitry [Par. 0050], whether the detected movements correspond to an HMG based on an output of the classifier [end part of step S350, where the method determines the type of activity performed; see Par. 0067: “each end node of 

Hu fails to disclose the device being an e-vaping device having a heater. However, Han teaches a method of detecting motion in an e-vaping device having in it one or more sensors for detecting movements of the e-vaping device [Par. 0051 describes the device, which is equivalent to the claimed e-vaping device having processing circuitry (i.e. a “controller”) and a heater, Par. 0051, and sensor unit; see Par. 0053 for the description of the sensor(s)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Hu by using it with an e-vaping device having processing circuitry and a heater, as taught by Han instead of a wearable device, because such use would allow the method of detecting HMG of Hu to be used to recognize an amount of smoking, which allows a user to “efficiently control the smoking habit” [Han Pars. 0032-0033].
Hu fails to teach controlling the operation of a heater based on the results of determining. However Thevenaz teaches, in an e-vapor device [Fig. 1] having a heater [16] and processing circuitry [18], controlling, using processing circuitry, operation of the heater based on results of determining whether detected movements correspond to a specific movement [Par. 0075: “the sensor 15 can be configured tor identifying movement, orientation and spatial position of at least the baes part 10, and providing this information (hereinafter: spatial data) to the processor 18. Based on the spatial data, the processor 18 can determine whether to turn the heating element 16 on/off”]. It would have been obvious to one of ordinary skill in the art 
Regarding claim 2, the modified Hu discloses the method set forth above. Hu discloses the classifier is trained to distinguish HMGs from other gestures [Par. 0067] but fails to disclose the HMG gesture being a gesture in which an adult vaper holding the e-vaping device moves their hand towards their mouth. However, Han teaches detecting an HMG where the HMG is a gesture in which an adult vaper holding the e-vaping device moves their hand towards their mouth [Par. 0058]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Hu by using it to detect raising an e-vaping device towards the mouth as taught by Han, because such use would allow the method of detecting HMG of Hu to be used to detect the act of smoking, which allows a user to “efficiently control the smoking habit” [Han Pars. 0032-0033].
Regarding claim 10, Hu further discloses the detecting movements includes detecting the movements of the [e-vaping, as modified] device using device sensors included in the [e-vaping, as modified by Han above] device, the device sensors including at least one of a gyroscope, an accelerometer, and a magnetometer [Hu Par. 0051, where the sensor may include a “three-axis accelerometer, a three-axis gyroscope,” or a “magnetometer”].
Regarding claim 11, Hu further discloses the detecting movements includes detecting the movements of the [e-vaping, as modified] device using an inertial measurement unit (IMU) 
Regarding claim 12, Hu further discloses the inertial measurement unit (IMU) includes a three-axis accelerometer, three-axis gyroscope, and a three-axis magnetometer [Par. 0051].
Regarding claim 13, Hu fails to teach controlling the operation of a heater based on the results of determining. However Thevenaz teaches changing an operation state of the heater from an off state to a preheat state in response to results determining that a specific gesture occurred [where “on” is the “preheat” state, Par. 0075: “the sensor 15 can be configured tor identifying movement, orientation and spatial position of at least the baes part 10, and providing this information (hereinafter: spatial data) to the processor 18. Based on the spatial data, the processor 18 can determine whether to turn the heating element 16 on/off”]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Hu by adding the step of changing an operation state of the heater as taught by Thevenaz [for the heater of Han] based on results of the determining indicating that the HMG gesture occurred [as in Hu], in order to allow the device to turn on the heater based only on the desired gesture(s) [Thevenaz Pars. 0077].
Regarding claim 14, Hu discloses the classifier is trained using machine learning [“the third method S300 can implement machine learning…to train or learn equations, coefficients, and/or threshold values assigned to nodes within the decisions tree,” Par. 0068].
Regarding claim 15, Hu discloses the quaternions are generated on a desired periodic basis [Par. 0055 describes how they are generated at a rate of 100 Hz].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Han and Thevenaz as applied to claim 2 and further in view of Smith et al. (US 2016/0089508 A1, hereinafter “Smith”).
	Regarding claim 3, the modified Hu discloses the method above but fails to disclose the classifier being generated through training using LDA. However, Smith teaches, in a method of controlling an e-vaper device, a classifier is generated through training using LDA [Pars. 0064, 0071, 0086]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Hu by configuring the classifier of Hu to be a classifier that was generated through training using linear discriminant analysis (LDA) as taught by Smith, because this amounts to a simple substitution of one known method of machine learning [LDA] for another [the original learning method of Hu, which is not specified, Par. 0068] with predictable results [Hu teaches that “machine learning or [another] suitable technique” is used to train the classification device, indicating that a wide variety of possible machine learning methods would be suitable].
Claims 4-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Han and Thevenaz as applied to claim 1 and further in view of Parate, “Designing Efficient and Accurate Behavior-Aware Mobile Systems” (2014).
Regarding claim 4, the modified Hu discloses the method set forth above, including generated quaternions. Hu discloses transforming the quaternions into “features” which may include “a position feature specifying a…position…relative to the Earth,” [Par. 0062], but Hu fails to teach transforming the quaternions into 3D Cartesian coordinates. However, Parate teaches, in a method of detecting HMG, which includes generating quaternions based on 
Regarding claim 5, Parate further teaches the generating movement features based on the generated quaternions comprises: extracting the movement features based on the 3-D Cartesian coordinates [Pages 58-60]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Hu by extracting the movement features based on the 3D [Cartesian, see claim 4 above] coordinates as taught by Parate because this allows the movements to be monitored and reviewed for verification.
Regarding claim 8, the modified Hu discloses the apparatus set forth above but fails to disclose the generated movement features comprising speed [velocity, Par. 0061], but it is unclear if the generated movement features comprise a distance from rest. However, Parate teaches a HMG detection method wherein the generated movement features comprise a linear speed of the e-vaping device, and a distance from a rest point location of the e-vaping device 
Regarding claim 9, Parate further teaches the distance from rest the point location of the e-vaping device is a distance between a current location of the e-vaping device and a rest point of the e-vaping device [where the “current” location is the “peak position” in Table 3.1], the rest point being a point in three- dimensional (3-D) space at which the e-vaping device was last stationary or substantially stationary [“rest position,” Table 3.1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Hu by configuring the distance and rest position to be determined as taught by Parate because these are among the components of motion which can indicate HMG [Parate page 51].
Claims 6-7, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Han, Thevenaz, and Parate as applied to claim 5 and further in view of Yang et al. (US 2012/0272194 A1, hereinafter “Yang”).
Regarding claim 6, the modified Hu discloses the method set forth above. Hu further teaches filtering the raw sensor data [Par. 0054] using the processing circuitry [Par. 0050] but fails to disclose filtering the 3-D Cartesian coordinates. However, Yang teaches filtering the 3-D Cartesian coordinates, the extracting including extracting the movement features from the 
Regarding claim 7, the modified Hu discloses the method set forth above. Hu further teaches filtering the raw sensor data [Par. 0054] using the processing circuitry [Par. 0050] but fails to disclose filtering the generated quaternions. However, Yang teaches filtering the generated quaternions [Pars. 0077, 0087]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Hu by filtering the generated quaternions as taught by Yang in order to “reject background hand motions and thus greatly reduce the false recognition rate,” [Yang Par. 0029] as an alternative to filtering the raw data.
[the limitations “the transforming including transforming the filtered quaternions into the three-dimensional (3-D) Cartesian coordinates, and the extracting including extracting the movement features from the 3-D Cartesian coordinates” are taught with respect to claims 4-5 above].
Regarding claim 17, Hu discloses the filtering the 3-D Cartesian coordinates further includes removing high frequency noise [Par. 0054: “Block s320  functions to prepare…raw sensor data…by removing high-frequency noise from the sensor data.”] Thus It would have been obvious, to one of ordinary skill in the art before the effective filing date of the invention , 
Regarding claim 18, Parate teaches filtering includes removing motion artifacts corresponding to non-HMG motions (see Page 43, last paragraph). Thus It would have been obvious, to one of ordinary skill in the art before the effective filing date of the invention, to filter (the 3-D Cartesian coordinates of Yang) to further include removing motion artifacts corresponding to non-HMG motions from (the 3-D Cartesian coordinates of Yang) as taught by Parate in order to allow only the desired gestures to be monitored, removing extraneous data.                                                                                           
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. Applicant argues that IMU connotes a specific structure, citing a number of examples; however, it is not clear which of these different definitions should be used as the structure for an IMU (i.e. does it measure speed, direction, acceleration, force, and magnetic fields? does it require a three-axis accelerometer and three-axis gyroscope? does it require a magnetometer? Thus, the 112(f) interpretation above is maintained.
The examiner agrees that Hu and Han fail to teach operating the heater as now claimed, but has cited Thevenaz which teaches this feature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIN E MCGRATH/Examiner, Art Unit 3761